Citation Nr: 0502228	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  99-00 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for recurrent major 
depressive disorder.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for edema of both legs.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for a right kidney 
disorder.

6.  Entitlement to service connection for low blood pressure.

7.  Entitlement to service connection for myopic astigmatism.  

8.  Entitlement to service connection for vasomotor rhinitis.

9.  Entitlement to service connection for a left wrist 
disorder, to include a ganglion cyst and tendonitis.

10.  Entitlement to service connection for cervical spine 
pain.

11.  Entitlement to service connection for traumatic 
synovitis of the right knee.

12.  Entitlement to service connection for chondromalacia of 
the left knee with possible meniscus tear.

13.  Entitlement to service connection for functional bowel 
syndrome.

14.  Entitlement to service connection for bilateral hearing 
loss.

15.  Entitlement to service connection for ulcers.

16.  Entitlement to service connection for a gynecological 
disorder.

17.  Entitlement to service connection for dental injury from 
service trauma, for dental treatment purposes.

18.  Entitlement to service connection for low sugar.

19.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

20.  Entitlement to service connection for lupus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to August 
1983.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

This appeal comes before the Board of Veterans' Appeals 
(Board) from several rating decisions (including August 1997, 
January 1999, November 1999, June 2000, July 2000, and April 
2003) by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, that denied service 
connection for the above conditions.  The Board has also 
remanded most of the issues in June 2000.  

The Board notes that the veteran's appeal previously 
encompassed a claim for an increased rating for service-
connected headaches.  Since then, the maximum rating under 
the relevant criteria (50 percent under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2004)) has been assigned.  Therefore, 
this appeal has been fully satisfied and is no longer before 
the Board.  Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993).  In 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993), the Court held 
that the Board was required to consider extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(l) where the record 
contains evidence that the veteran's disability required 
frequent hospitalizations and bed rest which interfere with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence of record and the veteran is 
currently evaluated as 100% disabled.  In any event, if the 
veteran wishes to raise the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(l), she must raise 
this issue specifically with the RO.  In any event, the issue 
is not before the Board at this time.

In September 2003, the veteran raised a claim for service 
connection for a right wrist disorder.  In April 2004, she 
raised a claim for service connection for glaucoma.  These 
matters are referred to the RO for initial consideration.

The issues of service connection for arthritis, a right 
kidney disorder, low blood pressure, vasomotor rhinitis, a 
left wrist disorder, cervical spine pain, synovitis of the 
right knee, chondromalacia of the left knee, functional bowel 
syndrome, ulcers, dental injury from service trauma, PTSD, 
and lupus are addressed in the REMAND portion of the decision 
below are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All requisite notices and assistance owed to the veteran 
have been provided, and all evidence necessary for an 
equitable disposition of the claims (other than the claims 
discussed in the REMAND) has been obtained.

2.  The veteran suffers from major depressive disorder which 
has been related, at least in part, to a service-connected 
disability.

3.  The veteran was treated for acute episodes of bronchitis 
in active service, which resolved and did not produce any 
chronic disability; post-service bronchitis episodes have not 
been associated with her active service or any incident 
therein.

4.  The veteran's refractive error of her eyes (myopic 
astigmatism) is not compensable, as a matter of law.

5.  The veteran suffers from residuals of ganglion cyst 
(including their removal) and tendonitis of her left wrist 
which first were manifested during her active service

6.  The veteran does not have any current hearing loss 
disability, nor has any hearing loss been related to her 
active service.

7.  The veteran does not have any chronic disability arising 
from low sugar.

8.  The veteran does not have any current gynecological 
disability, nor has any such disability been related to her 
active service.
 
 
CONCLUSIONS OF LAW

1.  Major depressive disorder was incurred as a result of 
active service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2004).

2.  Bronchitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2004).

3.  Myopic astigmatism is not compensable as a matter of law.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 4.31 (2004).

4.  Residuals of a left wrist disorder, including ganglion 
cyst removal and tendonitis, were incurred in active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2004).

5.  Claimed hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2004).

6.  A claimed gynecological disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the United States Army 
from July 1970 to August 1983.  She has submitted evidence of 
an upgraded discharge by the Army Review Board in December 
2001 that relates to a portion of this service.   

The veteran complained of right upper quadrant pain in 
January 1971, with a possibility of an ulcer; the impression 
was functional bowel pain.  

She was seen in April 1971 for follow-up of a left knee 
contusion; she was doing well, and she was discharged to 
duty.  

In June 1971, she was seen for a question of bacterial 
pharyngitis and then acute tonsillitis.  

She underwent aspiration of a ganglion cyst in the left wrist 
in November 1971.  She also complained of right knee pain at 
that time, following a fall onto concrete several months 
earlier.  The impression was traumatic synovitis.  

She was treated for gastroenteritis in February 1972.

She was seen again for a ganglion cyst of the volar left 
wrist in August 1973.  She was also sent to the ophthalmology 
service because of blurred vision. 

She complained of right lower quadrant pain in October 1973; 
no definite assessment was shown.  

In January 1975, she was seen for an upper respiratory 
infection.  In November 1975, she complained of a sore throat 
that had been episodic for the past two years.  The 
impressions were rule out subacute thyroiditis, which was 
doubted, and rule out allergic pharyngitis.

A January 1976 sinus series showed mucosal thickening of both 
maxillary antra compatible with sinusitis.  On evaluation by 
the allergy service, the impression was vasomotor rhinitis 
with resultant nasal obstruction, with resultant mouth 
breathing, causing the sore throats.

She was treated for right anterior chest wall pain in 
February 1976, with an impression of pleuritis, right; the 
assessment was costochondritis later that day.  There also 
was an assessment of viral syndrome with muscle strain.

In May 1976, she was treated for acute viral syndrome.

She suffered left knee pain in mid-1976 after tripping and 
falling.  The assessment was possible meniscus tear.  

On eye examination in September 1976, she was diagnosed with 
myopic astigmatism.  

In November 1976, she was treated viral upper respiratory 
infection with pharyngitis.  She was then diagnosed with 
mononucleosis.

In February 1977, she was assessed with dyspepsia and 
irritable colon, which improved with medication.  On follow-
up treatment in May 1977, she reported feeling better on the 
previously prescribed medication.  She complained of neck 
pain following a fall in May 1977; she demonstrated cervical 
spine tenderness, and she was given a high cervical collar.  
An X-ray was negative; the assessment was musculoskeletal 
injury.  She complained again in July 1977, but an X-ray was 
negative; the assessment was musculoskeletal cervical spine 
pain.  Pain persisted into August 1977; at that time, it was 
noted that a small nodule periodically appeared in the right 
cervical region.  

Treatment for dyspepsia and irritable colon continued into 
September 1977.  She complained of recurrent epigastric pain 
that month, and the assessment was questionable peptic ulcer 
disease.  However, endoscopy showed no evidence of 
gastrointestinal ulceration; she had possible functional 
bowel syndrome.  An October 1977 X-ray showed no evidence of 
organic disease of the colon.  An intravenous pyelogram that 
month was negative, with normal renal collecting systems and 
ureters.  At the time, gynecological pathology could not be 
ruled out.  

In December 1977, she was seen for dizziness; there was a 
question about hypoglycemia.  Examination in December 1977 
showed full range of motion of the neck, but an X-ray was 
negative.  

In January 1978, she was seen for a history of episodic 
dizziness.  Her glucose level was 61.  Hypoglycemic reaction 
and syndrome were doubted.  The etiology was probably 
orthostatic with a vasovagal component.  In late January 
1978, it was noted that she had just completed four weeks of 
splinting for left wrist tendonitis.  Follow-up records from 
February 1978 indicated that the tendonitis was resolving.  

In June 1978, she complained of back and neck pain, with 
severe headaches.  The assessment was tension.

In October 1978, she was treated for vasomotor rhinitis.  It 
was noted that sinus problem had resolved.  

She was treated for right lower quadrant pain in December 
1978.  An ovarian cyst was possible.  On follow-up 
gynecological evaluation in January 1979, it was doubted that 
there was a gynecological cause for her problems.  The right 
lower quadrant pain continued into 1979.  Abdominal pain was 
resolving by June 1979.

She was treated in June 1979 for edema of both legs.  Follow-
up evaluation that month showed no further edema (pitting), 
although the veteran reported symmetrical enlargement.

In July 1979, she reported pain in the upper and lower back.

When treated for slowly resolving pleurisy in November 1979, 
it was noted that an examination for mononucleosis was 
negative.  

In February 1980, she complained of left knee pain, with no 
atrophy but with tenderness to touch and limited motion.  
There were no Maxwell signs, discoloration, or swelling; 
mobility was good.  The assessment was post-traumatic 
arthritis, but not based on X-ray.  Several days later, when 
the joint appeared stable, the diagnosis was changed to 
chondromalacia.  Knee pain continued into April 1980.

She was treated for gastroenteritis in May 1980.

She was treated for low blood pressure (92/38) in July 1980.  
There was a diagnosis of hypotension that month, with a 
question of Addison's disease.  

In August 1980, blurred vision was associated with headaches.  
In November 1980, she complained of glaucoma.

In December 1980, she was treated for cervical strain and 
migraine.  She was again fitted for a cervical collar.  

Chronic muscle tension continued into February 1981.  She 
continued to wear the collar into at least March 1981.  
Progress notes referred to lumbar spine etiology.  In April 
1981, the assessment was somato-somatic dysfunction with 
pelvic tilt.

She received follow-up treatment for bronchitis in November 
1981.  The assessment was costochondritis.

A December 1981 bone scan was essentially normal except for 
evidence of at least partial obstruction of the right kidney.  

A January 1982 bone scan showed possibly poor emptying of the 
right renal pelvis and a prominence of the upper right 
collecting system.  Further testing (an intravenous 
pyelogram) showed displacement of the axis of the right 
kidney, but the test was anatomically normal with good 
bilateral kidney function and normal calices, ureters, and 
bladders, but a limited CT scan was recommended.  She was 
also treated in January 1982 for bronchitis.

An April 1982 CT scan of the abdomen was normal, without any 
abnormalities of the kidneys or adjacent structures.

On consultation in June 1982, the impression was a past 
history of kidney problems.  The examiner did not feel that 
the veteran was symptomatic because of partial obstruction.

A June 1982 medical examination noted only neurologic and 
genitor-urinary abnormalities.  On audiometric testing, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
0
15
25
LEFT
10
5
0
0
15

The accompanying medical history report noted swollen or 
painful joints; frequent or severe headache; dizziness or 
fainting spells; eye trouble; sinusitis; high or low blood 
pressure; leg cramps; tumor, growth, cyst, or cancer; 
frequent or painful urination; kidney stone or blood in 
urine; arthritis, rheumatism , or bursitis; bone, joint, or 
other deformity; depression or excessive worry; and nervous 
trouble.  She denied having ear, nose, or throat trouble, 
hearing loss; chronic or frequent colds; severe tooth or gum 
trouble; asthma; shortness of breath; chest pain or pressure; 
chronic cough; heart problems; frequent indigestion; stomach, 
liver, or intestinal trouble; broken bones; or foot trouble.  
It was noted that her kidney problems were under 
investigation.  

In August 1982, she had impressions of urinary tract 
infection and upper respiratory infection, in pertinent part.  

On follow-up in October 1982, the examiner noted a lack of 
current complaints and symptoms, as well as a normal 
intravenous pyelogram.  No further genito-urinary evaluation 
was needed.  

Gynecologic cytology in October 1982 was negative, as was a 
pelvic examination.

In November 1982, on evaluation after a car she had been 
working under fell, neck X-rays were unremarkable.

In March 1983, it was noted that the veteran had developed 
stomach disorders since starting to use Motrin for pain.  

She was seen for viral gastroenteritis in July 1983.

The veteran's August 1983 separation medical examination 
noted abnormal sinuses with hypertrophy of turbinates 
secondary to sinusitis.  She also had a history of her right 
kidney not functioning well.  Her audiometric examination was 
as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
15
LEFT
25
25
20
15
15

Her vision was 20/400 bilaterally, but it was corrected to 
20/20.  her blood pressure was 104/68.  Her neck, ears, eyes, 
lungs and chest, heart, vascular system, abdomen and viscera, 
feet, lower extremities, neurologic, psychiatric, and pelvic 
examinations were all normal.  On the accompanying medical 
history report, she reported swollen or painful joints; 
dizziness or fainting spells; eye trouble; sinusitis; high or 
low blood pressure; leg cramps; broken bones; tumor, growth, 
cyst, or cancer; frequent or painful urination; arthritis, 
rheumatism , or bursitis; bone, joint, or other deformity; 
depression or excessive worry; and nervous trouble.  She 
denied having ear, nose, or throat trouble, hearing loss; 
frequent colds; severe tooth or gum trouble; asthma; 
shortness of breath; chest pain or pressure; chronic cough; 
heart problems; frequent indigestion; stomach, liver, or 
intestinal trouble; kidney stone or blood in urine; or foot 
trouble.

After her active duty, service connection was established for 
herniated nucleus pulposes and degenerative joint disease of 
the lumbar spine, tension headaches, and a right shoulder 
disability (bursitis and post-operative residuals of the 
acromioclavicular joint of the dominant upper extremity).  
She also has been awarded a total disability rating based on 
individual unemployability due to these service-connected 
disabilities.  

In May 1996, spinal stimulators were implanted due to lumbar 
pain.  

VA outpatient medical records from 1997 to 2003 show 
diagnoses of depressive disorder and anxiety associated with 
coping with illnesses, as well as PTSD and major depressive 
disorder due to coping with multiple medical problems.  Other 
conditions treated included tobacco abuse, gastroesophageal 
reflux disease (GERD), joint pain, fibromyalgia, early 
osteoarthritic changes in her fingers, back pain, chronic 
right leg pain, recent right ulnar neuropathy (right hand 
numbness) that was most likely due to an arm trauma for a 
long time, right shoulder soreness with a history of right 
shoulder and clavicle surgery in 1983, dysphagia and 
gastritis, chronic urinary tract infections, stress urinary 
incontinence secondary to hypermobility, asthma, nasal 
congestion, chronic laryngitis/rhinitis, allergic rhinitis, 
sinus problems, refractive error, blepharitis, borderline 
glaucoma, a history of gastrointestinal bleeding related to 
medication, and a history of multiple kidney and bladder 
infections.  She also received periodic dental treatment for 
various dental matters, including a cyst on her gums, missing 
maxillary posteriors, temporomandibular joint problems, and 
periodontal disease.  

January 1997 VA mental hygiene clinic notes listed diagnoses 
of dysthymic disorder, further relationship problems, and 
PTSD, as well as the need to rule out anxiety disorder.  

On psychological consultation in September 1997, the veteran 
reported current and ongoing stressors involving harassment 
and threats from an ex-husband.

A September 1997 pap smear showed evidence of inflammation.  

The veteran complained of significant episodic blurry vision 
in January 1998.  

In January 1998, she was also hospitalized for a left facial 
abscess extending to the anterior cervical area superior to 
the sternum; other diagnoses included asthma and neurotic 
depression.  Progress notes indicate that she had a history 
of an infected cyst on her jaw bone in the late 1980s.  The 
current tooth infection had started several days earlier.  
After extraction of the affected teeth, she was given 
intravenous antibiotics and released several days later.  

The veteran underwent septoplasty in February 1998 due to 
nasal obstruction and a deviated nasal septum.

There were minor cervical spine degenerative changes on a 
March 1998 CT scan.

A March 1998 VA diagnosis was of PTSD related to sexual 
assault and sexual harassment.

In March 1998, after reports of borderline glaucoma, further 
testing showed no signs of glaucoma.  

A March 1998 endometrial biopsy showed lower uterine segment 
mucosa with focal early secretory change.  

After continuing nasal obstruction, despite a recent 
septoplasty, the veteran was diagnosed with chronic rhinitis 
in July 1998.  

She underwent a vaginal hysterectomy in August 1998, after 
failed medical therapy for abnormal uterine bleeding and 
dysmenorrhea.  

A September 1998 X-ray of the knees was negative.

In September 1998, a VA doctor noted that the veteran's 
chronic PTSD was aggravated by medical problems and problems 
with an ex-husband.  That month, she also indicated during a 
mental health clinic appointment that her primary care doctor 
had told her that there was evidence of lupus.  She also 
reported having had a vaginal hysterectomy in 1998 for 
excessive and continuous bleeding.  

On further evaluation in November 1998, there was no evidence 
of systemic lupus eythematosus or rheumatoid arthritis.  
Rather, she had pain from a post-operative shoulder problem, 
spinal osteoarthritis and lumbar root compression, and 
fibromyalgia-like symptoms.

After continuing nasal problems in November 1998, despite a 
recent septoplasty, the veteran was diagnosed with chronic 
rhinosinusitis.  

On VA hospitalization in November 1988 for acute onset of 
rectal bleeding, cramping, and diarrhea, it was noted that 
she had been recently diagnosed with systemic lupus 
erythematosus.  Other diagnoses included lower 
gastrointestinal bleed, arthritis, and peptic ulcer disease.  
Her past medical history included peptic ulcer disease 
diagnosed in 1978; recurrent maxillary sinusitis; recently 
diagnosed systematic lupus erythematosus that was due to 
constant fatigue and multiple kidney infections.  Testing 
included normal esophagogastroduodenoscopy; there were no 
stomach ulcers or duodenal abnormalities.  It was felt that 
her gastrointestinal bleeding was due to ischemia, 
inflammatory bowel disease, vasculitis, or non-steroidal 
medications.  Her non-steroidal anti-inflammatory drugs were 
discontinued because they may have been irritating her 
gastrointestinal condition.  Her lupus appeared to be stable, 
without further manifestation at present.  

A November 1998 upper GI and small bowel series revealed 
multiple small apthous ulcers in the antrum that was probably 
related to non-inflammatory steroidal drug; there was no 
radiographic evidence of inflammatory bowel disease.  

The veteran was treated for rhinitis with sinusitis in 
December 1998; the condition was possibly allergic.

In February 1999, the veteran provided the following PTSD 
stressors: (1) being raped while stationed at [redacted] in 
[redacted] in July 1973; (2) being "covered with blood" while 
helping a soldier ([redacted]) who had attempted suicide while 
stationed at [redacted] in [redacted] in November 1975; (3) 
being stabbed by a fellow soldier while stationed at  
[redacted] in [redacted] in February 1976; (4) almost being shot 
by a fellow soldier on a training course while stationed at 
[redacted] in [redacted] in July 1978; (5) being raped while 
stationed in [redacted] in February 1980; and (6) being harassed 
(including being accused of homosexual acts) after refusing 
to have sex with a fellow soldier while stationed in [redacted] 
from 1981 to 1983.    

Irritable bowel syndrome was thought to be probable, after 
consultation in February 1999.  She was also continued on 
medication for GERD.

She was seen for recent shortness of breath in April 1999; 
the diagnostic impression was bronchitis.  

During a CT scan of the spine in September 1999, it was noted 
that pain medications were worsening the veteran's 
gastrointestinal condition.  

Irritable bowel syndrome was treated in May 1999 after 
complaints of right lower quadrant discomfort and diarrhea.  

Testing in June 1999 revealed a possible renal cyst in the 
veteran's left kidney.  

In January 2000, the veteran submitted a letter from a fellow 
soldier, who described an in-service back injury and the 
harassment that the veteran was subjected to when she 
reported the injury.  

A January 2000 upper GI series showed spontaneous reflux to 
the mid-esophagus.

In connection with February 2000 evaluation of an anterior 
mediastinal mass, it was noted that the veteran had mild 
edema at both ankles.  An X-ray of the feet showed no 
fracture, dislocation, or osseous destruction.

She was hospitalized at a VA facility in April 2000 with a 
history of chronic neck and low back pain.  Progress notes 
show that the neck pain had been present for six months.  It 
was noted that she had an implanted spinal cord stimulator.  
She underwent a cervical myelogram, and the diagnosis was 
cervicalgia.  

An April 2000 cervical myelogram and CT scan were essentially 
negative.  

She was treated for irritable bowel syndrome in July 2000.  
Dysphagia was attributed to recent mediastinal surgery.  

The veteran wrote in an August 2000 substantive appeal that 
she had been raped twice, once in July 1973 while stationed 
at [redacted], in [redacted] and then in February 1980 while 
stationed in [redacted].  She also described that while she was 
a drill sergeant from 1976 to 1979, she had helped a fellow 
soldier who had attempted to commit suicide.  She also 
reported being stabbed in the arm by a fellow soldier during 
an altercation in the mess hall.  She also described being 
shot at by soldier during a weapons exercise.  Between 1979 
and 1982, she reported being the subject of sexual advances 
by another soldier ([redacted]).  With regard to the rapes, she 
indicated that she did not report the incidents to anyone.  

A pap smear and pelvic examination in September 2000 were 
negative.  

In December 2000, the veteran reported increased lower 
extremity swelling.

In February 2001, VA mental health treatment notes indicate 
that the veteran's diagnoses were a history of PTSD, major 
depressive disorder, and generalized anxiety disorder.  Much 
of her current distress seemed to be an exacerbation of 
previous psychiatric symptoms, brought about by her illness.  

The U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) wrote in February 2001 that it had found no 
information concerning an alleged suicide attempt by a fellow 
soldier ([redacted]) or alleged rapes or a stabbing of the veteran 
between 1973 and 1980.  

The veteran was hospitalized at a VA facility in May 2001 
because of chest pain; she was admitted in order to rule out 
myocardial infarction.  She also had a diagnosis of lupus.  
At the time, she had 1+ pitting lower extremity edema up to 
her shins.   

She continued to show signs of chronic rhinosinusitis in June 
2001.

A treating VA doctor, R.C., wrote in a June 2001 certificate 
that the veteran had lupus, arthritis in all joints, and 
degeneration in all discs and vertebrae.  She also had non-
combat PTSD and fibromyalgia, and she had had a heart attack.  
She also required kidney surgery.  She had a ruptured disc in 
her neck.  

The veteran complained of chest pain in August 2001; there 
was no evidence of coronary artery disease, but there was a 
question of vasospasm, with smoking increasing one's chance 
for having coronary vasospasm.  At the time, there was no 
edema of the extremities.  She also was seen for stress 
urinary incontinence that had worsened over the past five 
years.  In August 2001, she underwent an open Burch 
colposuspension procedure due to kidney and bladder problems; 
her post-operative course was satisfactory. 

An August 2001 gynecological examination and pap smear were 
negative.  She was also treated for chronic rhinosinusitis 
and GERD.  

On examination in September 2001, she complained of leg 
swelling that had been occurring on and off for months, but 
which had recently worsened.  Later that month, there was no 
synovitis of his extremities, and he had minimal, if any 
edema.  

In October 2001, there is a reference to the veteran's 
efforts to obtain workmen's compensation benefits with regard 
to back surgery.  

The veteran was treated for chronic rhinitis and 
rhinosinusitis in November 2001.  During ongoing treatment 
for chronic PTSD and depressive disorder in November 2001, it 
was noted that the veteran's psychiatric symptoms were much 
aggravated by her difficulty in obtaining back surgery 
authorization through a workmen's compensation claim.  That 
month, an examiner who diagnosed chronic back pain and 
fibromyalgia also noted that the veteran had a 
"questionable" history of lupus in the past.  

The veteran was seen for acute bronchitis in November 2001; 
further testing was also suggested for right-sided abdominal 
pain of three months' onset with possible etiology of spastic 
colon or other causes.  

In December 2001, the Army's Board for Correction of Military 
Records decided that the veteran should receive a General 
Discharge Certificate from the Army that denoted a general 
discharge in lieu of the earlier discharge certificate that 
had been under other than honorable conditions.

In December 2001, the veteran reported blurry vision with her 
eyeglasses; she also described recent onset of white spots in 
her eyes.  On examination, her ocular health was 
unremarkable; she was assured that she had no signs of 
glaucoma, and her refractive error was stable.  

The veteran complained of a one-year history of right lower 
quadrant abdominal pain in February 2002.  She also reported 
bowel movement problems, with constipation and diarrhea.  
Further testing was recommended.  

Diagnoses on a March 2002 VA aid and attendance examination 
included systemic lupus, lumbar spine degenerative joint 
disease (confirmed by x-ray), arthralgia of both shoulders 
(with evidence that the distal clavicle of the right shoulder 
did not articulate with the acromion bilaterally, likely as a 
result of surgical resection of the distal clavicle), 
hyperlipidemia, hypertension, and vascular headaches.  An X-
ray of the cervical spine revealed no significant 
abnormality.  

On April 2002 VA mental disorder examination, the veteran 
reported being primarily worried about her health problems 
(lupus, back, headaches, and arthritis).  She also referred 
to multiple rapes in service, but the examiner did not elicit 
any further specifics.  The diagnosis was major depressive 
disorder, recurrent.  

According to an April 2002 VA mental health note, the veteran 
had recently witnessed a traffic accident; she reported that 
the accident had precipitated intrusive, disturbing memories 
of the suicide attempts of fellow soldiers from active 
service.  The veteran was chronically symptomatic with PTSD; 
she also had co-morbid chronic depressive disorder and 
generalized anxiety.

In April 2002, the veteran was seen for right ear pain and 
chronic abdominal pain.  At that time, she also reported 
chronic neck pain.  

She was treated in May 2002 for chronic pharyngitis and 
laryngitis, as well as a history of chronic rhinitis.  The 
examiner felt that smoking gastroesophageal reflux caused her 
throat irritation.  The veteran also sought treatment in May 
2002 for acute exacerbation of chronic neck pain.  On 
treatment in July 2002, the veteran reported having had neck 
pain for the past seven years.  She now also had bilateral 
arm numbness.  

A pap smear and pelvic examination in August 2002 were both 
negative.  

In September 2002, the veteran was seen for problems with 
throat clearing and coughing, thick post-nasal drainage, and 
thick laryngeal mucus.  The examiner found significant 
dryness in the oral cavity and larynx, but was not sure if 
this was due to cessation of smoking; the examiner also noted 
that the veteran had a history of lupus, which possibly had 
affected her salivary output.  A September 2002 pap smear was 
negative for intraepithelial lesion or malignancy.

On comprehensive eye examination in October 2002, she had dry 
eye syndrome, myopia, and presbyopia in both eyes, but 
otherwise, her ocular health was normal.  It was noted that 
her eyeglasses required special tinting due to systemic 
lupus.

In November 2002, the veteran complained of neck pain that 
had been present for 20 or so years; the impression was neck 
pain radiating to both arms, and there was need to rule out 
disc herniation.  She was also seen for dry mouth, with 
thick, post-nasal drainage and thick laryngeal mucus; she 
also had reflux.  Later that month, she reported chemical eye 
burn and momentary loss of vision after an accident with 
gasoline.

The veteran was seen for xerostomia and thick laryngeal mucus 
in December 2002.  The impression was a history of lupus, 
which was most probably auto-immune-related; and xerostomia 
sicca complex.  

The veteran reported a one-week history of coughing, 
wheezing, pharyngitis, and fever in January 2003; she had a 
history of smoking.  The assessment was an exacerbation of 
chronic obstructive pulmonary disease.  

Colonoscopy in February 2003 was normal.  On February 2003 
speech pathology consultation, due to complaints of dry mouth 
and throat and mucus that necessitated frequent throat 
clearing, her true vocal cords were normal in appearance and 
function; however, there was mild edema and redness in the 
laryngeal area.  

In April 2003, she described a flare up of her arthritis in 
her knees and hands.  In May 2003, the veteran was seen for 
joint pain in her hands and hips; her fingertips were also 
swollen.  The examiner noted that a cervical spine X-ray was 
normal; also, colonoscopy and pap smear had been normal.

In June 2003, the veteran reported increased pain in her 
hands, forearms, knees, and ankles in connection with her 
fibromyalgia.  She also reported swelling in the dorsum of 
her hand and in her forearms.  It was noted that a medication 
(Naproxen) was causing gastrointestinal symptoms.  

In June 2003, she was seen again for vocal hygiene, GERD, 
poorly controlled larygopharyngeal reflux, and xerostomia 
that were related to her sicca complex.  Although she had 
tried to use lemon to reduce mucus, this had reportedly 
irritated her stomach ulcers.  

On rheumatology assessment in June 2003, she referred to pain 
in her low back, leg, arm, and hand over "years."    

By July 2003, there was improvement in the appearance of her 
true vocal cords on stroboscopy.  However, her laryngeal 
appearance was consistent with reflux.

The veteran had no gynecological complaints on her annual 
gynecological examination in August 2003.  The examination 
was negative.  

On additional speech pathology evaluation in September 2003, 
the overall impression was of a mild to moderate 
hyperfunctional laryngeal function with dryness.  In 
September 2003, the veteran reported jaw pain radiating to 
her mouth and ear for the past two weeks, with a long history 
thereof; she also reported increased sinus drainage.  A pap 
smear that month was negative for intraepithelial lesion or 
malignancy.  That same month, she reported increased 
flashbacks of a sexual assault.  The results of September 
2003 esophagogastroduodenoscopy were normal; the stomach, 
pylorus and duodenum were entirely normal.  

The veteran requested an eye examination in October 2003, 
because of her feeling that her depth perception had been off 
for the past month.  She wore eyeglasses; corrected vision in 
her right eye was 20/20-2; it was 20/25+2 in the left eye.  
The assessment was refractive error with presbyopia of both 
eyes; however, ocular health was normal.  

She was seen in October 2003 for low blood pressure and 
dizziness, which were attributed to her many medications for 
various conditions.  She also reported blood sugar 
fluctuations ranging from 196 to 52.  The examiner 
recommended changing several of her medications in order to 
increase her blood pressure.  The examiner also noted that 
that an MRI and X-rays of the veteran's cervical spine had 
been unremarkable in the past.  

In November 2003, she was treated for right-sides 
temporomandibular joint pain; examination revealed normal 
range of motion, and no clicking, popping, or crepitus.  The 
impression was myofascial pain and dysfunction.  

On treatment in December 2003 for abdominal pain, it was 
noted that she had a history of an ulcer in the past, but 
that the pain was now different; she did not have a history 
of cholecystectomy.  The assessments included a question of 
possible gall bladder disease, an ulcer, or gastritis.  

In January 2004, she reported having suffered a 
cerebrovascular accident (or stroke) in December 2003; non-VA 
hospital records apparently showed a diagnosis of an old 
parietal stroke and some demyelination in her ulnar nerve; 
she reported thinking that she may have hit her elbow during 
the incident.  In January 2004, she developed an upper 
respiratory infection and bronchitis in connection with 
recent cold symptoms.  In February 2004, she reported having 
been raped by a co-worker in [redacted] in 1981.  In February 
2004, she also reported having had a heart attack several 
years earlier.  Records show prescriptions for numerous 
medications, including Furosemide, a diuretic.  

II.  Analysis

A.  Veterans Claims Assistance Act of 2000

First, the Board will consider whether the VA has complied 
with all extant laws and regulations governing the duty to 
notify and to assist a claimant.  The following analysis 
pertains only to the claims that are decided in this appeal, 
not to the issues that are the subject of the remand part of 
this decision.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5103 & 5107 (West 
2002), was signed into law.  This enhanced the notification 
and assistance duties of the VA to claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision was made both 
before and after the date of the VCAA's enactment on November 
9, 2000.  However, even under Pelegrini, the notices 
regarding the veteran's claims informed her of the bases for 
the relevant decisions, what types of evidence would be 
needed, and how the evidence would be secured.  The Board 
also concludes that any defect that may exist with regard to 
the timing of the VCAA notice to the veteran was harmless 
because of the extensive, thorough, and informative notices 
provided to her throughout the adjudication of these claims.  
Moreover, as the Court noted in Pelegrini, there is no error 
in the RO's not providing notice of the VCAA's requirements 
prior to the initial adjudication decision where such notice 
was not mandated at the time of the initial adjudication 
decision.  Id. at 120.

The VA has informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support her 
claims, who is responsible for securing items, and the need 
for any other evidence that the veteran may have in her 
possession.  

Moreover, the VA's thorough notices of all matters required 
by the VCAA and its regulatory progeny throughout this 
adjudication have cured any defects involving notice of the 
provisions of the VCAA or the timing of such notice.  The RO 
sent the veteran correspondence in April 2003, June 2003, 
July 2003, December 2003, and April 2004; statements of the 
case in July 2000 and July 2003 (lupus); and supplemental 
statements of the case in January 1999, July 2000, April 
2003, and April 2004.  The December 2003 letter is especially 
detailed in its discussion of the types of evidence needed 
and the responsibilities for securing such evidence.  The 
ensuing correspondence and adjudicative documents also 
discussed specific evidence and the particular legal 
requirements applicable to the veteran's claims.  Taken 
together, all of these documents discussed the evidence 
considered and the pertinent laws and regulations, including 
provisions of the VCAA and the reasons for the RO's decision.  
There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

Through discussions in correspondence, the rating decisions, 
the statements of the case, and the supplemental statements 
of the case, the VA has informed the veteran of the evidence 
necessary to substantiate her claims.  She has been informed 
of his and the VA's respective responsibilities for providing 
evidence.  Pertinent identified medical records have been 
obtained.  It does not appear that there is any additional, 
relevant medical treatment evidence that should be obtained 
with regard to these claims.  The notice and duty to assist 
provisions of the law are satisfied.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Also, all of the veteran's service 
medical records have been obtained.

Moreover, the Court has concluded that the VCAA is not 
applicable where the appellant was fully notified and aware 
of the type of evidence required to substantiate his claims 
and that no additional assistance would aid in further 
developing his claims.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating a claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

The VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA over many years.  The Board finds 
that both the notice and duty to assist provisions of the law 
are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.  The Board will now address the merits of the 
veteran's claims for service connection.

B.  Merits

Several general principles apply to the veteran's claims for 
service connection.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Furthermore, certain conditions (such as 
psychoses, sensorineural hearing loss, arthritis, and ulcers) 
will be presumed to have been incurred during service if 
manifested to a compensable degree within one year after a 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309(a) (2004).  For the showing 
of chronic disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  Such determination is 
based on an analysis of all the evidence of record and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995).

1.  Recurrent major depressive disorder

During service, the veteran was not treated for any 
psychiatric symptoms.  However, at separation, she described 
having had depression or excessive worry.  More 
significantly, in the years after service, she has been 
diagnosed with major depressive disorder.  In part, this 
psychiatric condition is attributable to her service-
connected back disability.  Although her depressive disorder 
is also attributable to non-service-connected conditions, the 
Board cannot reasonably dissociate the veteran's major 
depressive disorder from her service-connected back 
disability.  The lumbar spine disability is rated 60 percent, 
and it is the most disabling of her service-connected 
conditions.  Accordingly, on application of the benefit of 
the doubt, the Board concludes that the veteran's major 
depressive disorder is secondarily related to a service-
connected disability.  38 U.S.C.A. § 5107(b) (West 2002).  
Therefore, service connection is established for major 
depressive disorder.

In this regard, it is important to note that not all of the 
veteran's psychiatric disorder appears associated with her 
service-connected conditions, only a part.  This "part", 
provides a basis to grant this claim.        

2.  Bronchitis

The veteran was treated numerous times for acute episodes of 
bronchitis, pharyngitis, and upper respiratory infections 
throughout her active service.  However, there is no evidence 
to suggest that any of these episodes were symptomatic of an 
underlying chronic condition that lasted beyond service.  A 
review of her service medical records shows that her lung X-
rays were generally clear, and there was no evidence of any 
chronic bronchial disability at her separation from such 
service in 1983.  This fact provides negative evidence 
against this claim.

Moreover, there is no evidence that any post-service episodes 
of bronchitis or other such bronchial condition are related 
in any way to any episodes of bronchitis that were treated 
and resolved during her active service.  At most, the post-
service evidence (including VA medical records from the 
1980s, 1990s and early 2000s) show only fleeting episodes of 
acute bronchitis or other viral conditions that were treated 
and resolved.  Additionally, the more recent medical evidence 
refers to tobacco abuse with significant daily smoking, and 
exacerbations of COPD (as in January 2003).  However, these 
respiratory difficulties have not been associated with or 
related to any in-service episodes of bronchitis.

The Board finds that the post-service medical evidence, as a 
whole, provides more negative evidence against this claim and 
that the claim should be denied. 

3.  Myopic astigmatism

Myopic astigmatism and presbyopia are a form of refractive 
error.  See VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
VI,  11.07(b) (Aug. 26, 1996).  Under 38 C.F.R. § 3.303(c) 
(2004) congenital or developmental disorders, including 
refractive errors of the eyes, are not diseases or injuries 
for the purpose of VA disability compensation.  Service 
connection may be granted for congenital or hereditary 
diseases, if initially manifested in or aggravated by 
service. VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 
(July 18, 1990).  Refractive error of the eye is not a 
"disease" or "injury" within the meaning of applicable 
law.  See 38 C.F.R. § 3.303(c).  As refractive error of the 
eye is not, by law, a disease or injury, it requires more 
than an increase in severity during service in order to 
warrant a grant of service connection.  There is a lack of 
entitlement under the law to service connection for 
refractive error of the eye, unless the evidence shows that 
it was subject to a superimposed disease or injury during 
military service that resulted in increased disability.  See 
VAOPGCPREC 82-90. 

In this case, the veteran's service medical records generally 
show that she was periodically seen for evaluation of the 
acuity of her vision throughout service; however, her vision 
generally was stable, with correction provided as needed.  
Occasionally, the evidence documents episodes of blurry 
vision associated with headaches both in and after service, 
but service connection is already established for a headache 
disability.  However, more recently, her general ocular 
health was been normal, with only symptoms involving 
refractive error and dry eye syndrome.  The Board also notes 
that she does not appear to have any glaucoma at present.

4.  Left wrist disorder, to include a ganglion cyst and 
tendonitis

The veteran's service medical records show that she was seen 
for repeated treatment of left wrist problems for several 
years in the 1970s while she was on active duty.  She 
underwent aspiration of a ganglion cyst in her left wrist in 
1971; a ganglion cyst was again treated in 1973.  Several 
years after that, in 1978, she was seen for left wrist 
tendonitis.  Although soon thereafter, her tendonitis was 
described as "resolving," service connection is warranted.  
First, the veteran underwent repeated procedures due to a 
left wrist ganglion cyst.  Second, several years after the 
second procedure on her left wrist, the veteran continued to 
have left wrist symptoms.  In conjunction with the veteran's 
allegations of continued left wrist symptoms, the Board finds 
that there is evidence of a chronic left wrist disability 
based on the in-service diagnoses of ganglion cysts and 
tendonitis of the left wrist.  Under such circumstances, even 
where the residuals of the left wrist disability are not 
compensable, service connection is nevertheless warranted.  
See 38 C.F.R. § 4.31 (2004) (regarding zero percent 
evaluations).

The Board notes that the veteran contends that the left wrist 
condition is now encompassed by current VA diagnoses of 
osteoarthritis.  However, the veteran's claim for service 
connection for arthritis on a general basis (and with 
specific consideration of all affected joints) is discussed 
below in the REMAND.  The present claim is limited to 
identifiable residuals arising ganglion cysts and tendonitis 
of the left wrist that were manifested in service.

5.  Bilateral hearing loss  

For the purposes of applying the laws administered by VA, 
impaired hearing is deemed a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2004).

None of the in-service audiometric evaluations satisfies the 
criteria for hearing loss disability under 38 C.F.R. § 3.385.  
Moreover, the veteran has not provided any evidence of any 
post-service hearing loss, let alone of any post-service 
hearing loss within the parameters of the quantitative 
criteria of 38 C.F.R. § 3.385.  Finally, there is no 
competent evidence suggesting that the veteran has sustained 
any hearing loss because of her active service or any 
incident therein.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992) (layperson is generally not competent to 
opine on matters requiring knowledge of medical principles or 
causation).

In brief, the evidence of record does not demonstrate that 
the veteran has a current hearing loss disability that is 
attributable to her active service.  

6.  Gynecological disorder

The service medical records do refer to the possibility of an 
ovarian cyst in late 1978, but further evaluation shortly 
thereafter in early 1979 confirmed that there was no 
gynecological disorder.

More recently, the veteran underwent a vaginal hysterectomy 
in 1998, but that condition was due to abnormal uterine 
bleeding and dysmenorrheal.  However, the recent medical 
evidence is entirely against the veteran's claim.  All pap 
smears and pelvic examinations have been normal, and no 
gynecological disorder has been found at any time in the 
recent past (including as recently as August 2002, April 
2003, and August 2003).  Absent, evidence of a current 
gynecological disability, service connection must be denied.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  

7.  Low sugar

The veteran has described having fluctuations in her blood 
sugar, ranging from 196 to 52.  However, there is no 
competent diagnosis of any endocrine disorder or any other 
disorder due to low blood sugar.  See Hickson, supra; see 
also Degmetich, supra; Brammer, supra; Rabideau, supra.  

In the absence of evidence of a current disability based on 
low blood sugar, her claim for service connection must be 
denied.

ORDER

Service connection for a depressive disorder is granted.

Service connection for bronchitis is denied.

Service connection for myopic astigmatism is denied.

Service connection for a left wrist disorder, to include 
residuals of a ganglion cyst and tendonitis, is granted.

Service connection for bilateral hearing loss is denied.

Service connection for a gynecological disorder is denied.

Service connection for low blood sugar is denied.


REMAND

Development under the requirements of the VCAA is needed 
prior to further review of the claims for service connection 
for edema of both legs, arthritis, a right kidney disorder, 
low blood pressure, vasomotor rhinitis, cervical spine pain, 
a right knee disability (to include traumatic synovitis of 
the right knee), a left knee disability (to include 
chondromalacia of the left knee with possible meniscus tear), 
functional bowel syndrome, ulcers, dental injury from service 
trauma for purposes of VA outpatient dental treatment, PTSD, 
and lupus.  

First, attached to her March 1997 original claim for 
benefits, the veteran included a letter listing treatment by 
several private medical providers since her separation from 
service.  Of particular relevance to the issues now on appeal 
(within the REMAND section of this decision) are the records 
from Dr. Natalie Gormley, Dr. Luis Yarzagary (inflammation 
and arthritis), and Dr. Christian E. Foltys (dental 
problems).  It does not appear that the RO has ever requested 
these records from the identified medical providers.  On 
remand, the RO should seek to obtain these records.  In this 
regard, it is important to note that none of these records 
would be relevant to the claims fully address by the Board 
above.  Consequently, the Board could proceed on those claims 
without prejudice to the veteran.      

The Board finds that VA examinations are needed to determine 
all current relevant diagnoses and to determine the 
relationship, where possible, of these claimed conditions 
(edema of both legs, arthritis, a right kidney disorder, low 
blood pressure, vasomotor rhinitis, cervical spine pain, a 
right knee disability [to include traumatic synovitis of the 
right knee], a left knee disability [to include 
chondromalacia of the left knee with possible meniscus tear], 
functional bowel syndrome, ulcers, dental injury from service 
trauma for purposes of VA outpatient dental treatment, PTSD, 
and lupus) to the veteran's active service.  The Board will 
now address each of the remanded claims with more 
specificity.

First, the Board will address the veteran's claim involving 
lupus because that claimed condition appears to encompass 
many symptoms that are also directly relevant to several of 
her other claims in this appeal.  Some recent medical 
evidence indicates that the veteran may have been diagnosed 
with lupus in the late 1990s.  The veteran reports having 
been told that her lupus is related to an in-service case of 
mononucleosis, as well as several instances of pleurisy.  She 
also has a history of persistent joint pains in service and 
thereafter.  

Systematic lupus erythematosus is "a systemic disease of 
unknown cause and unpredictable course that is characterized 
esp[ecially] by fever, skin rash, and arthritis, often by 
acute hemolytic anemia, by small hemorrhages in the skin and 
mucous membranes, by inflammation of the pericardium, and in 
serious cases by involvement of the kidneys and central 
nervous system."  Santiago v. Brown, 5 Vet. App. 288, 289-90 
(1993) (quoting Webster's Medical Desk Dictionary at page 700 
(1986)).  

Many of the veteran's claims involve various manifestations 
and symptoms of systematic lupus erythematosus, such as 
arthritis, knee problems, and kidney infections (the claimed 
right kidney disorder).  On remand, the RO should schedule 
the veteran for an examination to determine if the veteran 
indeed now has lupus; what manifestations or symptoms of 
lupus, if any, are present; and whether any current lupus is 
related to any symptoms reported in service, such as pleurisy 
and mononucleosis.  

With respect to vasomotor rhinitis, the veteran's service 
medical records show that she was treated for recurrent 
episodes of sinusitis during her active service in the 1970s.  
By late 1978, it was felt that her sinus problem had 
resolved.  However, her separation medical examination 
described abnormal sinuses.  Moreover, there is evidence of 
chronic rhinitis and rhinosinusitis after service in 1998.  

An examination is needed to assess the current nature of the 
veteran's rhinitis and to determine if any current rhinitis 
or rhinosinusitis is related to episodes of sinusitis or 
related conditions treated in service.

With respect to cervical spine pain, the record shows that 
the veteran manifested neck pain on numerous occasions in 
service.  At most, the diagnoses involved musculoskeletal 
pain of this region.  Since her active service, she has 
recently manifested worsening neck pain, especially since 
2000 to the present, even though various recent diagnostic 
tests have been negative (such as cervical myelogram and CT 
scan in 2001 and X-rays in 2003).  At present, it is not 
entirely clear what cervical spine condition, if any, the 
veteran may have.  On remand, the veteran should be examined 
in order to assess the current nature of her cervical spine 
pain.

Additionally, the veteran has also undergone numerous spinal 
surgeries for her lumbar spine.  The RO has not considered 
whether there is any secondary relationship between her 
service-connected lumbar spine disability and any other 
orthopedic conditions, including her cervical spine pain, her 
right knee, and her left knee.  See 38 C.F.R. § 3.310 (2004) 
(service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc) (service connection is permissible for the 
degree of disability resulting from aggravation to a non-
service-connected disability by a service-connected 
disability); Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).  

The veteran's service-connected lumbar spine disability is 
now rated 60 percent disabling; as such, the RO should 
consider what, if any, additional effects that service-
connected disability has with regard to the veteran's other 
claimed orthopedic conditions (cervical spine, right knee, 
left knee).  The record shows that the veteran previously 
suffered traumatic synovitis of the right knee and was 
diagnosed in service with chondromalacia of the left knee 
(after an initial, non-X-ray supported diagnosis of post-
traumatic arthritis of the left knee).  Therefore, on remand, 
the RO should afford the veteran an examination to assess the 
nature and etiology of any current claimed cervical spine, 
right knee, and left knee conditions.  The examiner must 
discuss whether any current cervical spine, right knee, and 
left knee conditions are related to any in-service symptoms 
or diagnoses; the examiner must also discuss what 
relationship, if any, exists between any current cervical 
spine, right knee, or left knee condition and the veteran's 
service-connected lumbar spine disability.

With respect to functional bowel syndrome and ulcers, the 
veteran's service medical records describe various 
gastrointestinal symptoms, including epigastric pain, 
dyspepsia, irritable colon, and questionable peptic ulcer 
disease in 1977.  Although endoscopy did not identify any 
gastrointestinal ulceration, the veteran was thought to have 
possible functional bowel syndrome.  She also had functional 
bowel pain, on complaint of right upper quadrant pain in 
1971.  

Near the end of her active service, a 1983 progress note 
remarked that the veteran developed stomach disorders since 
she had started using Motrin for pain.  (The Board notes that 
service connection is indeed established for both headaches 
and a low back disability, both of which are painful.)  The 
veteran currently has peptic ulcer disease, and a 1998 VA 
upper GI series found multiple small ulcers in the antrum 
that are probably related to medications.  Also, a 1999 CT 
scan report noted that the veteran's pain medications were 
worsening her gastrointestinal condition.  Subsequent 
diagnostic tests also show GERD, and she has been treated for 
irritable bowel syndrome.

The veteran indeed has been prescribed numerous medications 
(perhaps as many as 31 different medications), and it is not 
clear from the evidence of record which of these medications 
is prescribed for a service-connected disability and which of 
these medications are possibly etiologically related to 
stomach and bowel disorders.  Under these circumstances, the 
RO should provide the veteran with an examination to 
determine the current nature and etiology of any stomach and 
bowel disorders, including a discussion of the relationship, 
if any, between current stomach and bowel disorders, and such 
in-service problems as gastrointestinal symptoms and 
functional bowel syndrome.  In addition to discussing any 
etiology for any such identified disorder, the examiner must 
also discuss which of the veteran's medications are for 
service-connected disabilities and what, if any, relationship 
those medications bear upon any identified stomach or bowel 
disorders.  See 38 C.F.R. § 3.310 (service connection may be 
granted for a disability that is proximately due to or the 
result of a service-connected disease or injury); Allen, 
supra (service connection is permissible for the degree of 
disability resulting from aggravation to a non-service-
connected disability by a service-connected disability); 
Harder, supra.   

In a similar vein, the veteran has been seen as recently as 
late 2003 for low blood pressure and dizziness, which were 
attributed to her many medications for various conditions.  
The examiner recommended changing several of her medications 
in order to increase her blood pressure.  There is only one 
reference to hypotension in the service medical records.  On 
remand, the RO should examine the veteran to determine if she 
suffers from any chronic disability involving low blood 
pressure or hypotension and what relationship, if any, exists 
between such a condition and the veteran's service-connected 
disabilities, including any treatment or medications 
prescribed for those service-connected disabilities.  

Additionally, the record shows that the veteran has been seen 
occasionally for edema of her legs, and she is prescribed a 
diuretic (Furosemide).  On examination to be conducted on 
remand should discuss whether the veteran currently has edema 
of her legs, whether any identified edema is a symptom of 
another medical condition or is a separable medical condition 
in and of itself, and what relationship, if any, exists 
between any identified edema of the legs and the veteran's 
service-connected disabilities, including any treatment or 
medications prescribed for such service-connected 
disabilities.

With regard to dental injury from trauma in service, the 
Board points out that the veteran is actually seeking 
entitlement to dental treatment by the VA, not compensation.  
The RO does not appear to have adjudicated the issue of the 
veteran's eligibility for outpatient VA dental treatment 
under the provisions of the relevant laws.  See 38 U.S.C.A. 
§ 1712 (West 2002); 38 C.F.R. § 17.161 (2004); Woodson v. 
Brown, 8 Vet. App. 352 (1995); Mays v. Brown, 5 Vet. App. 302 
(1993).  It is also not entirely clear what specific dental 
treatment the veteran is seeking.  Her service medical 
records document numerous dental procedures.  Under current 
law, the RO must make specific determinations as to 
individual teeth.  See 38 C.F.R. § 3.381 (2004).  

In addition to major depressive disorder, for which the Board 
has awarded service connection in this decision, supra, the 
veteran is also seeking service connection for PTSD, on the 
basis of several stressors, including sexual trauma, personal 
assaults, and the witnessing of the aftermath of a violent 
act (suicide attempt).  On remand, the RO should develop this 
case in compliance with all notice and evidentiary 
requirements that specifically pertain to PTSD and 
particularly to PTSD predicated on personal assault.  In this 
regard, in light of the grant above regarding service 
connection for depression, and that fact that such disorders 
are evaluated under an identical criteria, the veteran may 
wish to withdraw this claim.

Service connection for PTSD generally requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125 (2004); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2004).  
Under the applicable version of the regulation, service 
connection for PTSD requires medical evidence diagnosing PTSD 
in accordance with 38 C.F.R. § 4.125(a).  In addition, in 
1996 VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125, 
4.126 (2004).  See 61 Fed. Reg. 52695-52702 (1996).

The veteran has never contended that she engaged in combat 
with the enemy as defined within 38 U.S.C.A. § 1154(b) (West 
2002).  As a result, as a matter of law, a medical provider 
cannot provide supporting evidence that the claimed in-
service event actually occurred based on a post-service 
medical examination.  Moreau v. Brown, 9 Vet. App. 389, 395-6 
(1996).  In addition, the veteran's own testimony, standing 
alone, will not be sufficient.  Id.

In Patton v. West, 12 Vet. App. 272 (1999), the Court 
emphasized that statements contained in prior decisions 
indicating that "something more than medical nexus evidence 
is required to fulfill the requirement for 'credible 
supporting evidence,'" of a claimed stressor and that "[a]n 
opinion by a mental health professional based on a post 
service examination of the veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  Id. at 280; see also Cohen v. Brown, 
10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996).

With regard to personal assault cases, the Court pointed out 
that "VA has provided special evidentiary development 
procedures, including the interpretation of behavior changes 
by a clinician and interpretation in relation to a medical 
diagnosis."  Id. (citing VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III,  5.14c (8)-(9)).  The Court has 
also held that these provisions of M21-1, which provide 
special evidentiary procedures for PTSD claims based on 
personal assault, are substantive rules that are the 
equivalent of VA regulations.  See YR v. West, 11 Vet. App. 
393 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997).

Specifically, M21-1, Part III, 5.14c subparagraph (8) 
(redesignated Part VI,  11.38b(2)), provides that "[i]f the 
military record contains no documentation that a personal 
assault occurred, alternative evidence might still establish 
an in-service stressful incident.  Behavior changes that 
occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but not limited 
to): visits to a medical or counseling clinic or dispensary 
without specific diagnosis or specific ailment; changes in 
performance and performance evaluations; increased disregard 
for military or civilian authority; increased interest in 
tests for Human Immunodeficiency Virus (HIV) or sexually 
transmitted diseases; and breakup of a primary relationship.  
Subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary 
evidence.  In personal assault claims, secondary evidence 
which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."

The Court in Patton noted that the manual improperly appeared 
to require that the existence of the in-service stressor be 
shown by a preponderance of evidence.  Any such requirement 
would be inconsistent with the so-called equipoise doctrine 
where the benefit of the doubt is given to the claimant 
unless the evidence preponderates against the claim.

In addition, 38 C.F.R. § 3.304(f)(3) provides:  If a PTSD 
claim is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of a 
stressor include, but are not limited to: request for 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without identifiable cause; or 
unexplained economic or social behavior changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence. VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

The RO has not provided the veteran with notice of these 
evidentiary requirements relating to PTSD, as mandated by the 
VCAA.  On remand, therefore, the RO should provide the 
veteran with notice of the applicability of these provisions 
and should afford the veteran an opportunity to submit 
evidence (or to respond to the notice).  

The RO appears to have exhausted the resources of the 
USASCRUR in attempting to corroborate certain of the 
veteran's claimed PTSD stressors ([redacted]'s suicide attempt, two 
rapes, instances of sexual harassment, and a stabbing 
incident).  Indeed, the veteran has indicated that she did 
not report any of these instances to any medical authorities 
or other military officials.  It appears that further efforts 
to corroborate these stressors through the USASCRUR would be 
futile.

However, the veteran has written that several other 
individuals have knowledge of at least some of the veteran's 
alleged stressors.  On remand, the RO should afford the 
veteran an opportunity to identify those individuals and to 
supply supporting statements from those individuals.  

Beyond the above, the Board believes that the veteran should 
seriously consider whether, at this time, it would be best 
for her to withdraw all or most of her remaining claims.  In 
this regard, the Board must note that the veteran is 
currently receiving a 100% rating and that further grants of 
service connection for the disabilities cited above will not 
necessarily provide the veteran with additional VA 
compensation.  The Board must note that the veteran appears 
to continuously raise claims and that this is not the first 
time the Board has been required to remand this case to the 
RO as the result of issues or evidence noted at a late stage 
in the adjudication process (in this instance, within her 
April 2004 letter).  As the Court has stated:

Advancing different arguments at successive stages 
of the appellate process does not serve the 
interests of the parties or the Court.  Such a 
practice hinders the decision-making process and 
raises the undesirable specter of piecemeal 
litigation.

Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd 
972 F.2d 331 (Fed. Cir. 1992).  

The issue is not, as indicated by the veteran in her April 
2004 statement to the Board, about "getting recognized for 
the service, and [the] life that you have given to the 
military."  The VA has recognized the veteran's honorable 
service.  The process the veteran is currently involved 
within at the VA involves compensation for veterans and their 
families and will not enhance, or diminish, her honorable 
service to this country.  

The Board believes that the veteran and her representative 
should consider the issue of whether continuing with these 
claims, at this time, serves any constructive purpose.  
Withdrawal may be made by the appellant or her authorized 
representative, and must be in writing.  38 C.F.R. § 20.204 
(2004).  

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following actions:

1.  The RO should ask the veteran and 
her representative if she wishes to 
continue with her remaining claims.  The 
response of the veteran should be in 
writing.  If the veteran does not 
respond, or if she indicates that she 
wishes to proceed in this case, the RO 
should undertake the actions cited 
below.     

2.  The veteran should be asked to 
provide copies of any worker's 
compensation claim or claims she made 
regarding any post-service employment.  
The results of these claims, and any 
final decision or medical evidence 
associated with any determination made 
regarding these claims, should be 
obtained by the RO. 

3.  The RO should request that the 
veteran provide sufficient identifying 
information, and any necessary 
authorization(s), to assist in securing 
evidence from the following medical 
providers:  Dr. Natalie Gormley (all 
claimed issues), Dr. Luis Yarzagary 
(inflammation and arthritis), and Dr. 
Christian E. Foltys (dental problems).

4.  The RO should request that the 
veteran provide any statements in 
support of her alleged PTSD stressors, 
both from any individuals that she had 
previously identified and from any other 
individuals identified on remand.  The 
RO should also provide the veteran with 
notice of all types of evidence that she 
may submit or notify the VA of, in 
connection with PTSD due to personal 
assault stressors.  See M21-1, Part III, 
 5.14c (8)-(9).

5.  The RO should schedule the veteran 
for a VA examination.  The claims folder 
must be provided to and reviewed by the 
examiner.  The specific disorders at 
issue are described below:

a.  The examiner should 
discuss whether the veteran 
currently has edema of her 
legs, whether any identified 
edema is a symptom of another 
medical condition or is a 
separable medical condition in 
and of itself, and what 
relationship, if any, exists 
between any identified edema 
of the legs and the veteran's 
service-connected 
disabilities, including any 
treatment or medications 
prescribed for such service-
connected disabilities.

b.  The RO should afford the 
veteran an examination to 
assess the nature and etiology 
of any current claimed 
cervical spine, right knee, 
and left knee conditions.  The 
examiner must discuss whether 
any current cervical spine, 
right knee, and left knee 
conditions are related to any 
in-service symptoms or 
diagnoses (including traumatic 
synovitis of the right knee, 
chondromalacia of the left 
knee, and neck pain); the 
examiner must also discuss 
what relationship, if any, 
exists between any current 
cervical spine, right knee, or 
left knee condition and the 
veteran's service-connected 
lumbar spine disability.

c.  The RO should provide the 
veteran with an examination to 
determine the current nature 
and etiology of any stomach 
and bowel disorders, including 
a discussion of the 
relationship, if any, between 
current stomach and bowel 
disorders, and such in-service 
problems as gastrointestinal 
symptoms and functional bowel 
syndrome.  

In addition to discussing any 
etiology for any such 
identified disorder, the 
examiner must also discuss (1) 
which of the veteran's 
medications are for service-
connected disabilities and (2) 
what, if any, relationship 
those medications bear upon 
any identified stomach or 
bowel disorders.  

d.  The RO should provide the 
veteran with an examination to 
assess the current nature and 
etiology of her claimed lupus.  
The examiner should discuss 
whether any symptoms such as 
pleurisy, joint pains, and 
kidney problems, are related 
to any lupus, if lupus is in 
fact diagnosed.   

6.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for edema of the 
legs, arthritis, a right kidney 
disorder, low blood pressure, vasomotor 
rhinitis, cervical spine pain, traumatic 
synovitis of the right knee, 
chondromalacia of the left knee with 
possible meniscus tear, functional bowel 
syndrome, ulcers, dental injury from 
service trauma for purposes of VA 
outpatient dental treatment, PTSD, and 
lupus.  The RO should discuss all 
applicable laws and regulations in its 
decision.  Specifically, with regard to 
the claim for service connection for 
dental injury due to in-service dental 
trauma, the RO should adjudicate whether 
the veteran is entitled to eligibility 
for any VA outpatient dental treatment 
under the relevant laws.  See 
38 U.S.C.A. § 1712 (West 2002); 
38 C.F.R. § 17.161 (2004); Woodson v. 
Brown, 8 Vet. App. 352 (1995); Mays v. 
Brown, 5 Vet. App. 302 (1993).
 
If any of the decisions remains adverse 
to the veteran, the RO should provide 
her and her representative with a 
supplemental statement of the case and 
the appropriate opportunity for response 
thereto.  The case should thereafter be 
returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be treated expeditiously.  Claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled expeditiously.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                     
______________________________________________
JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


